Robert L. Brown, Justice, dissenting. The majority concludes that the common law affecting contracts for attorney fees was established by Henry, Walden & Davis v. Goodman, 294 Ark. 25, 741 S.W.2d 233 (1987). The Goodman case, however, was an attorney’s lien case brought specifically under Ark. Stat. Ann. § 25-301, et seq. (Repl. 1962), now codified as Ark. Code Ann. § 16-22-301 to 308 (1987 &Supp. 1991). That case did not purport to establish the common law relative to the reasonableness of attorney’s fees but rather dealt with the reasonableness of an attorney’s fee when that attorney had been dismissed without cause and was seeking to enforce a lien for a contingent fee. We said that the dismissed attorney was limited to a lien for quantum meruit damages under those circumstances, because the newly hired attorney also had a contingent fee contract with the plaintiff. In sum, Goodman involved two contingent fee contracts and the enforcement of an attorney’s lien. Neither circumstance is involved in the present case. But even with respect to its holding under the Attorney Lien Law, Goodman has now been expressly emasculated by act of the General Assembly: It is hereby found and determined by the General Assembly of the State of Arkansas that the Supreme Court, in H0enry, and Davis v. Goodman, 295 Ark. 25 (1987), limited the existing Attorney’s Lien Law by allowing only a quantum meruit recovery in a case in which the attorney was dismissed by the client; that the Supreme Court’s interpretation of the Attorney Lien Law is contrary to what was intended by the enactment of Acts 59 and 306 of 1941, the Attorney Lien Law; that an attorney should have the right to rely on his contract with his client; and that the Attorney’s Lien Law should be reenacted to protect the contractual rights of attorneys. Therefore, it is the intent of §§ 16-22-302 — 16-22-304 to allow an attorney to obtain a lien for services based on his or her agreement with his or her client and to provide for compensation in case of a settlement or compromise without the consent of the attorney. (Emphasis added.) Ark. Code Ann. § 16-22-301, as amended by Act 293 of 1989. To hold now that Goodman, which did not concern itself with attorney’s fees outside of the lien context and which now has been expressly overturned by the act of the General Assembly, still lives and metamorphosizes into the common law relative to declaratory judgments for attorney’s fees is incorrect. The holding in Goodman was limited to its facts and dealt exclusively with Arkansas’ Attorney Lien law and two contingent fee contracts. Common law suits for damages by an attorney for breach of an employment contract have been acknowledged and approved by this court in previous cases and have not been limited to quantum meruit recovery. See, e.g., Berry v. Nichols, 227 Ark. 297, 298 S.W.2d 40 (1957). In Berry, we said: The authorities generally are not in agreement as to the measure or basis of recovery by an attorney employed under a contingent fee contract who is discharged without fault on his part. In some jurisdictions the discharge of an attorney employed on a contingent fee basis is regarded as putting an end to the contract, so that any recovery of compensation must be exclusively upon quantum meriut. However, in perhaps a majority of jurisdictions, including Arkansas, it has been held that an attorney employed under a contingent fee contract and discharged without fault on his part may recover damages as for breach of contract. Under these cases the measure of recovery usually is the contract price abated by such sum as would in the natural course of things have been incurred if the services had been continued. (Citing authority.) 227 Ark. at 302-303, 298 S.W.2d at 43. To use Goodman to overturn this authority, which it was never intended to do, is difficult to explain or to justify. I respectfully dissent. Holt, C.J., and Hays, J., join.